Acknowledgements
This communication is in response to applicant’s response filed on 12/22/2020.
Claims 1 and 11 have been amended. Claims 4-5 and 12-20 have been cancelled.
Claims 1-3 and 6-11 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Lindner (US 20160217459) in view of Preibisch (US 20160239840) in further view of Knudsen (US 20140365363) does not teach or using the tag data,” as in amended claim 1, examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for claim 11 as claim 1, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claim 1. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claim 1.

Priority
This application claims priority of US Provisional Application No. 62/321,094 filed on 04/11/2016. Applicant’s claim for the benefit of this prior-filed application is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 11/23/2015.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 20160217459) in view of Preibisch (US 20160239840) in further view of Knudsen (US 20140365363) in further view of Hazel (US 20080091617).

Regarding Claim 1, Lindner teaches a payment transaction system (Paragraphs 0054 and 0027 teach a host server or other computing systems; specifically, a wallet platform may comprise any type of hardware and/or software (e.g., a computer server, mobile device computer based system, computer server system) configured to provide and/or transmit information associated with a transaction account (such as a smart token)) comprising: a processor (Paragraph 0054 teaches the computing system includes a processor for processing digital data); a memory in communication with the processor storing processor-executable instructions (Paragraphs 0054 and 0069 teach a memory coupled to the processor for storing digital data; it will be understood that each functional block of the block diagrams and the flowchart illustrations, and combinations of functional blocks in the block diagrams and flowchart illustrations, respectively, can be implemented by computer program instructions) including: a token requestor module including processor-executable instructions for: in response to the received tag data: initiating a checkout process for the merchant payment webpage to receive a payment transaction via a token, the payment transaction to settle an e-commerce transaction for goods or services from the merchant payment webpage (Paragraphs 0039 and 0035 teach a digital wallet, and/or e-wallet, may refer to an electronic device that allows an individual to make electronic commerce transactions including purchasing items on-line with a computer or using a smartphone to purchase something at a store; an individual token is presented and/or transmitted to a merchant for use in a single payment transaction based on the type of authentication utilized by the merchant for a transaction; in this way, a decision engine (e.g., a device and/or software system interposed in-between the transaction account holder and the merchant) is configured to make a decision on which token to issue based on known details associated with a merchant); receiving a selection of the payment device for the e-commerce transaction (Paragraph 0046 teaches an American Express card may be selected by a user within the e-wallet); and determining that the payment device includes a provisioned token for the personal account number (Paragraphs 0042 and 0045 teach an e-wallet upon registration, may contact a transaction account processor and/or keeper of the virtual vault to add a transaction instrument and associate the PAN to the e-wallet; the virtual vault may issue a variety of tokens to be utilized by the e-wallet, such as a distinct token to be utilized based on the method of authentication utilized by the merchant for a transaction; the e-wallet itself may store the issued tokens and transmit them as appropriate during a transaction; the token requestor verifies that permissions exist to add the transaction instrument to the e-wallet, and upon 
However, Lindner does not explicitly teach presenting an option within the merchant payment webpage to select a payment device for the e-commerce transaction; a token service including processor-executable instructions for: creating a further token in response to the selection, the further token including a shipping address corresponding to the personal account number; and pushing the encrypted provisioned token and the encrypted further token to the merchant payment webpage.
Preibisch from same or similar field of endeavor teaches presenting an option within the merchant payment webpage to select a payment device for the e-commerce transaction (Paragraphs 0031 and 0048 teach a buyer (such as consumer C on FIG. 1), after shopping on a merchant website, selects to checkout online; upon selecting to checkout online, the buyer is presented with an option to select a form of payment; the buyer is redirected to a website of the financial institution FI (for example, an authorization server of the financial institution) that is associated with the form of payment selected by the buyer; when the consumer C selects a payment option, and is redirected to a website of the financial institution FI associated with the selected payment option, the redirection, in one embodiment, occurs transparently to the consumer C, such that the user interface on the website appears to transition without knowledge of the consumer C); a token service including processor-executable instructions for: creating a further token in response to the selection, the further token including a shipping address corresponding to the personal account number (Paragraph 0042 teaches when issuing the payment token to the merchant server M, the financial institution server FI may also include an identification token (i.e., further token); the identification token includes the consumer profile information, such as a shipping address); and pushing the encrypted provisioned token and the encrypted further token to the merchant payment webpage (Paragraph 0042 teaches if any or all of the information is granted by the consumer C during login, then the financial institution FI transmits the identification token (including the granted information) to the merchant M along with the payment token; transmission of the payment by the financial institution FI to the merchant M uses a mutually secure connection after establishment of the trusted relationship (as described above)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Lindner to incorporate the teachings of Preibisch to present an option within the merchant payment webpage to select a payment device for the e-commerce transaction; a token service including processor-executable instructions for: creating a further token in response to the selection, the further token including a shipping address corresponding to the personal account number; and push the encrypted provisioned token and the encrypted further token to the merchant payment webpage.
There is motivation to combine Preibisch into Lindner because the improvement relates to technology for securing the transfer of payments made during an online transaction over a network, and in particular, to securing financial 
However, the combination of Lindner and Preibisch does not explicitly teach receiving tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage, wherein the merchant payment webpage is remote from the token requestor module; in response to the received tag data: identifying the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data.
Knudsen from same or similar field of endeavor teaches receiving tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage (Paragraphs 0121 and 0137-0138 teach a consumer using an access device, such as a smartphone, to access the integrative vault/integrative vault provider and performs an authentication process based on data retrieved from the database of the integrative vault; once authenticated, the consumer may register his/her payment instruments, his/her digital wallets or desired merchant websites; he/she may also determine which digital wallets or merchant websites have access to which of his/her payment instrument; the payment transaction may be initiated via the merchant payment , wherein the merchant payment webpage is remote from the token requestor module (Paragraphs 0070 and 0111 teach a “payment credentials requestor” describes an entity that requests a consumer's payment instrument credential(s) from his/her integrative vault/integrative vault provider to enable the initiation of a payment transaction (e.g., the merchant website); the integrative vault/integrative vault provider may interface with third parties such as account aggregation providers, payment instrument issuers, digital wallets/digital wallet providers, merchant devices or applications, and/or merchant websites/merchant website providers); in response to the received tag data: identifying the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data (Paragraphs 0170-0171 teach during registration, the consumer identifies intelligent payment instrument determination strategy, “Way to Pay”, for each merchant website; the strategy may be based on transactional details such as transaction amount, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Lindner and Preibisch to incorporate the teachings of Knudsen to receive tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage, wherein the merchant payment webpage is remote from the token requestor module; in response to the received tag data: identify the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data.
There is motivation to combine into the combination of Lindner and Preibisch because the base invention is improved because embodiments of the system are believed to provide exemplary benefits from a security perspective, as the chance for fraud is reduced since the consumer's actual payment instrument details are provided to neither a digital wallet/digital wallet provider nor a merchant device or application. The present invention provides for the convenient centralized control 
However, the combination of Lindner, Preibisch, and Knudsen does not explicitly teach encrypting the provisioned token and the further token using the tag data.
Hazel from same or similar field of endeavor teaches encrypting the provisioned token and the further token using the tag data (Paragraphs 0056, 0025, 0061, 0063, and 0081 teach a secure data stream is forwarded by Knudsen); the vendor, then, receives the forms used by purchaser to purchase goods or services from the vendor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Lindner, Preibisch, and Knudsen to incorporate the teachings of Hazel to encrypt the provisioned token and the further token using the tag data.
There is motivation to combine Hazel into the combination of Lindner, Preibisch, and Knudsen because data security techniques such as, for example, various forms of encryption can be implemented with online transaction systems to provide a measure of security in consumer transactions (Hazel Paragraph 0006). Thus, the gateway can use information about the merchant included with the transaction data to perform the decryption as appropriate. Whether the merchant ID or terminal ID is used to create the encryption key, a similar algorithm can be provided at the gateway to generate the correct decryption key based on the 

Regarding Claim 2, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 1 above; and Lindner further teaches wherein the token requestor module includes further processor-executable instructions for validating the tag data (Paragraphs 0046 and 0034 teach in response to a transaction instrument holder securely logging into the e-wallet, an authentication process (i.e., validation process) may occur and be associated with a transaction; the received the transaction details (i.e., tag data) may then be compared against pre-stored metrics, to determine a likelihood of fraudulent activity).

Regarding Claim 3, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 1 above; and Lindner further teaches wherein the token requestor module includes further processor-executable instructions for receiving an input indicating selection of a payment device (Paragraphs 0046 and 0055 teach an American Express card may be selected by a user within the e-wallet; micro-apps are typically deployed in the context of a mobile operating system, and where the micro-app desires an input from a user, the micro-app may be configured to request a response from the operating system which monitors various hardware components and then communicates a detected input from the hardware to the micro-app).

Regarding Claim 6, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 1 above; and Lindner further teaches wherein the token service includes further processor-executable instructions for creating a cryptogram including both the provisioned token and the further token (Paragraphs 0029 and 0034 teach a virtual vault may be created to store the relationship between an issued token and an associated funding account and/or a PAN; for instance, a virtual vault creates a cryptogram associated with the token, which may include a set of transaction details; transaction details may include buyer shipping information (i.e., further token in claim 1 included shipping information so the shipping information here is comprised in the further token)).

Regarding Claim 7, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 6 above; and Lindner further teaches wherein the merchant payment webpage includes further processor-executable instructions for sending the cryptogram to an issuer server (Paragraphs 0034 and 0046 teach more information is passed to the decisioning entity (e.g., the issuer) to make a determination on the authorization of the transaction to proceed and/or to potentially allow for fraud liability shift; for example, the transaction account issuer may receive the transaction details and the enhanced transaction details (i.e., combined in the cryptogram) and make a determination).

Regarding Claim 8, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 7 above; and Lindner further teaches wherein the token service includes further processor-executable instructions for receiving the personal account number corresponding to the provisioned token and an approval decision from the issuer server (Paragraph 0046 teaches on the backend, a request is made to the virtual vault to associate the smart token received with a stored smart token, from this association, a PAN may be retrieved; the network may also identify the transaction as having a token and enact a token rules process. The issuer may make a decision to authorize or settle the transaction).

Regarding Claim 9, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 8 above; and Lindner further teaches wherein the token service includes further processor-executable instructions for exchanging the personal account number for the token (Paragraph 0042 and 0046 teach the virtual vault may provision a token and the relationship to the funding account (e.g., the PAN) is established, and the relationship between the PAN and the token may be stored in the vault; the e-wallet knows that the transaction instrument holder has successfully been authenticated via the preferred method of authentication and may electronically deliver to the merchant an appropriate smart token that represents the PAN).

Regarding Claim 10, the combination of Lindner, Preibisch, Knudsen, and Hazel teaches all the limitations of claim 9 above; and Lindner further teaches wherein the merchant payment website includes further processor-executable instructions for mapping the provisioned token to an e-commerce authorization request and sending the request and provisioned token to the issuer server (Paragraph 0046 teaches the merchant may then submit its authorization request including the smart token; the network may also identify the transaction as having a token and enact a token rules process and the issuer may make a decision).

Regarding Claim 11, Lindner teaches a method for completing an e-commerce payment transaction (Paragraph 0045 teaches a token provisioning process being enacted) comprising: in response to the received tag data: initiating a checkout process to receive a payment transaction via a token, the payment transaction to settle an e-commerce transaction for goods or services from the remote merchant payment webpage (Paragraphs 0039 and 0035 teach a digital wallet, and/or e-wallet, may refer to an electronic device that allows an individual to make electronic commerce transactions including purchasing items on-line with a computer or using a smartphone to purchase something at a store; an individual token is presented and/or transmitted to a merchant for use in a single payment transaction based on the type of authentication utilized by the merchant for a transaction; in this way, a decision engine (e.g., a device and/or software system interposed in-between the transaction account holder and the merchant) is configured to make a decision on which token to issue based on known details associated with a merchant), validating the tag data (Paragraphs 0046 and 0034 teach in response to a receiving a selection of the payment device for the e-commerce transaction (Paragraph 0046 teaches an American Express card may be selected by a user within the e-wallet); determining that the payment device includes a provisioned token for the personal account number (Paragraphs 0042 and 0045 teach an e-wallet upon registration, may contact a transaction account processor and/or keeper of the virtual vault to add a transaction instrument and associate the PAN to the e-wallet; the virtual vault may issue a variety of tokens to be utilized by the e-wallet, such as a distinct token to be utilized based on the method of authentication utilized by the merchant for a transaction; the e-wallet itself may store the issued tokens and transmit them as appropriate during a transaction; the token requestor verifies that permissions exist to add the transaction instrument to the e-wallet, and upon approval, the e-wallet system requests tokens associated with the transaction account associated with the transaction instrument (e.g., PAN) from the token virtual vault; these tokens and associated information may be stored in the virtual vault and delivered to the e-wallet system); creating a cryptogram including both the provisioned token and the further token (Paragraphs 0029 and 0034 teach a virtual vault may be created to store the relationship between an issued token and an associated funding account and/or a PAN; for instance, a virtual vault creates a cryptogram associated with the token, which may include a set of transaction details; transaction details may include buyer shipping sending the cryptogram to an issuer server (Paragraphs 0034 and 0046 teach more information is passed to the decisioning entity (e.g., the issuer) to make a determination on the authorization of the transaction to proceed and/or to potentially allow for fraud liability shift; for example, the transaction account issuer may receive the transaction details and the enhanced transaction details (i.e., combined in the cryptogram) and make a determination); in response to receiving the cryptogram at the issuer server, receiving the personal account number corresponding to the provisioned token and an approval decision from the issuer server (Paragraph 0046 teaches the transaction account issuer may approve the transaction); exchanging the personal account number for the token (Paragraph 0042 and 0046 teach the virtual vault may provision a token and the relationship to the funding account (e.g., the PAN) is established, and the relationship between the PAN and the token may be stored in the vault; the e-wallet knows that the transaction instrument holder has successfully been authenticated via the preferred method of authentication and may electronically deliver to the merchant an appropriate smart token that represents the PAN); mapping the provisioned token to an e-commerce authorization request and sending the request and provisioned token to the issuer server (Paragraph 0046 teaches the merchant may then submit its authorization request including the smart token; the network may also identify the transaction as having a token and enact a token rules process and the issuer may make a decision).
 presenting an option within the remote merchant payment webpage to select a payment device for the e-commerce transaction; creating a further token in response to the selection, the further token including a shipping address corresponding to the personal account number; and pushing the encrypted provisioned token and the encrypted further token to the remote merchant payment webpage.
Preibisch from same or similar field of endeavor teaches presenting an option within the remote merchant payment webpage to select a payment device for the e-commerce transaction (Paragraphs 0031 and 0048 teach a buyer (such as consumer C on FIG. 1), after shopping on a merchant website, selects to checkout online; upon selecting to checkout online, the buyer is presented with an option to select a form of payment; the buyer is redirected to a website of the financial institution FI (for example, an authorization server of the financial institution) that is associated with the form of payment selected by the buyer; when the consumer C selects a payment option, and is redirected to a website of the financial institution FI associated with the selected payment option, the redirection, in one embodiment, occurs transparently to the consumer C, such that the user interface on the website appears to transition without knowledge of the consumer C); creating a further token in response to the selection, the further token including a shipping address corresponding to the personal account number (Paragraph 0047 teaches the payment process utilizes various secure connections and protocols in order to communication and transmit the private financial data and consumer profile information; for example, PKI adds a and pushing the encrypted provisioned token and the encrypted further token to the remote merchant payment webpage (Paragraph 0042 teaches if any or all of the information is granted by the consumer C during login, then the financial institution FI transmits the identification token (including the granted information) to the merchant M along with the payment token; transmission of the payment by the financial institution FI to the merchant M uses a mutually secure connection after establishment of the trusted relationship (as described above)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified Lindner to incorporate the teachings of Preibisch to present an option within the remote merchant payment webpage to select a payment device for the e-commerce transaction; create a further token in response to the selection, the further token including a shipping address corresponding to the personal account number; and push the encrypted provisioned token and the encrypted further token to the remote merchant payment webpage.

However, the combination of Lindner and Preibisch does not explicitly teach receiving tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage; in response to the received tag data: identifying the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data.
Knudsen from same or similar field of endeavor teaches receiving tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage (Paragraphs 0121 and 0137-0138 teach a consumer using an access device, such as a smartphone, to access the integrative vault/integrative vault provider and performs an authentication process based on data retrieved from the database of the integrative vault; once authenticated, the consumer may register his/her payment instruments, his/her digital wallets or desired merchant websites; he/she may also determine which  in response to the received tag data: identifying the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data (Paragraphs 0170-0171 teach during registration, the consumer identifies intelligent payment instrument determination strategy, “Way to Pay”, for each merchant website; the strategy may be based on transactional details such as transaction amount, merchant identifier, merchant category, merchant location, date, time of day, and the like (i.e., tag data); merchant details such as which payment instruments are accepted; payment instrument details such as balance, credits, open to buy, loyalty/rewards incentives and the like; consumer activity such as counts and amounts of recent or previous payment activities; or any combination thereof; the integrative vault/integrative vault provider may generate a unique token and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the combination of Lindner and Preibisch to incorporate the teachings of Knudsen to receive tag data from a merchant payment webpage in response to a consumer browser accessing the merchant payment webpage; in response to the received tag data: identify the merchant payment webpage as configured to receive a payment transaction via a token based on the tag data.
There is motivation to combine into the combination of Lindner and Preibisch because the base invention is improved because embodiments of the system are believed to provide exemplary benefits from a security perspective, as the chance for fraud is reduced since the consumer's actual payment instrument details are provided to neither a digital wallet/digital wallet provider nor a merchant device or application. The present invention provides for the convenient centralized control and management of all payment instruments within his/her vault (Knudsen Paragraph 0082). “Way to Pay” is a prioritization process whereby the consumer or integrative vault provider define a payment instrument selection strategy for use by the integrative vault/integrative vault provider during payment processing. The strategy, retrieved from the database of integrative vault/integrative vault provider, may be based on the merchant identifier, merchant category, merchant location, date, time of day, and the like; merchant details such as accepted payment 
However, the combination of Lindner, Preibisch, and Knudsen does not explicitly teach creating a cryptogram including both the provisioned token and the further token using the tag data.
Hazel from same or similar field of endeavor teaches creating a cryptogram including both the provisioned token and the further token using the tag data (Paragraphs 0056, 0025, 0061, 0063, and 0081 teach a secure data stream is forwarded by purchaser system to the vendor system to conduct the transaction; the secure data stream includes a properly encoded token that includes various forms of information relating to the purchaser such as, for example, payment information and information associated with the purchaser's account (i.e., shipping information, which is included in the further token); the gateway may access or use the transaction processing network to perform encryption functions; for example, a unique reference, for example a serial number or terminal ID (i.e., Knudsen); the vendor, then, receives the forms used by purchaser to purchase goods or services from the vendor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the base invention in combination of Lindner, Preibisch, and Knudsen, which teaches creating a cryptogram including both the provisioned token and the further token to incorporate the teachings of Hazel which teaches creating a cryptogram using the tag data that includes the provisioned token and the further token.
There is motivation to combine Hazel into the combination of Lindner, Preibisch, and Knudsen because data security techniques such as, for example, various forms of encryption can be implemented with online transaction systems to provide a measure of security in consumer transactions (Hazel Paragraph 0006). Thus, the gateway can use information about the merchant included with the transaction data to perform the decryption as appropriate. Whether the merchant ID or terminal ID is used to create the encryption key, a similar algorithm can be provided at the gateway to generate the correct decryption key based on the merchant ID or terminal ID to perform the decryption (Hazel Paragraphs 0087 and 0089).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685